 1 McGREGOR W. SCOTT
   United States Attorney
 2 CHI SOO KIM
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for United States Forest Service
 6

 7                                 IN THE UNITED STATES DISTRICT COURT

 8                                     EASTERN DISTRICT OF CALIFORNIA

 9
     CONSERVATION CONGRESS, a non-profit                     CASE NO. 2:18-cv-01694-JAM-DMC
10   organization,
                                                             JOINT STIPULATION AND ORDER
11                                   Plaintiff,              MODIFYING SCHEDULE

12                            v.

13   UNITED STATES FOREST SERVICE,

14                                  Defendant.

15

16           IT IS HEREBY STIPULATED by and between the parties, through their respective undersigned

17 attorneys, and upon the Court’s approval, that the dates set forth in the September 25, 2018 Order [ECF

18 No. 14] be extended as follows:

19                                                                             Current         Proposed

20 - Plaintiff’s reply/ opposition:                                            Jan. 10, 2019   Jan. 31, 2019

21 - Defendant’s reply                                                         Jan. 31, 2019   Feb. 21, 2019

22 - Cross-Motions Hearing:                                                    Mar. 19, 2019   no change

23 There is good cause to modify the pretrial schedule because undersigned defense counsel was recently

24 confirmed for a ten-day jury trial beginning on January 7, 2019. The filing of the parties’ briefs above

25 will not affect the March 19, 2019 hearing date.

26 / / /

27 / / /

28 / / /


     Conservation Congress v. United States Forest Service, No. 2:18-cv-01694 JAM-DMC                1
     JOINT STIPULATION AND [PROPOSED] ORDER MODIFYING SCHEDULE
 1                                                              Respectfully submitted,

 2    Dated: November 19, 2018                                   McGREGOR W. SCOTT
                                                                 United States Attorney
 3

 4                                                               /s/ Chi Soo Kim
                                                                 Chi Soo Kim
 5                                                               Assistant United States Attorney
                                                                 Attorneys for the United States Forest Service
 6

 7 Dated: November 19, 2018
                                                               /s/ Andrew F. Mulkey         (auth’d 11/19/18)
 8                                                              Andrew F. Mulkey, Esq.
                                                               Attorneys for Plaintiff Conservation Congress
 9

10                                                       ORDER

11           Finding good cause, the foregoing stipulation between the parties is hereby APPROVED. The

12 deadlines set forth in the September 25, 2018 Order [ECF No. 14] are extended as follows:

13
             - Plaintiff’s reply/ opposition:                                           Jan. 31, 2019
14

15           - Defendant’s reply                                                        Feb. 21, 2019

16

17           IT IS SO ORDERED.
18

19 DATED: 11/20/2018                                          /s/ John A. Mendez_____________
                                                              JOHN A. MENDEZ
20                                                            United States District Court Judge

21

22

23

24

25

26

27

28


     Conservation Congress v. United States Forest Service, No. 2:18-cv-01694 JAM-DMC                     2
     JOINT STIPULATION AND [PROPOSED] ORDER MODIFYING SCHEDULE
